Texas Department of Family
                                                                            and Protective




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 19, 2015

                                       No. 04-14-00922-CV

                                       John E. RODARTE,
                                            Appellant

                                                 v.

          TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                                Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12625
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        Appellant, an inmate, has filed a “Notice of Appeal, Motion for Appellate Record,
Motion for Waiving Filing Fees and Costs Pleading of Indigency,” stating that he is indigent and
attaching a copy of his inmate trust account. However, appellant has not complied with
Chapter 14 of the Texas Civil Practice and Remedies Code.

         Chapter 14 applies to “an action, including an appeal . . ., brought by an inmate in a
district, county, justice of the peace, or small claims court or an appellate court, including the
supreme court or the court of criminal appeals, in which an affidavit or unsworn declaration of
inability to pay costs is filed by the inmate.” TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a).
Pursuant to section 14.004, an inmate who files an affidavit or unsworn declaration of inability to
pay costs shall file a separate affidavit or declaration:

       (1) identifying each action, other than an action under the Family Code, previously
           brought by the person and in which the person was not represented by an attorney,
           without regard to whether the person was an inmate at the time the action was
           brought; and
       (2) describing each action that was previously brought by:
           (A) stating the operative facts for which relief was sought;
           (B) listing the case name, cause number, and the court in which the action was
               brought;
           (C) identifying each party named in the action; and
           (D) stating the result of the action, including whether the action or a claim that was a
               basis for the action was dismissed as frivolous or malicious under section 13.001
               or section 14.003 or otherwise.

        We ORDER appellant to comply with chapter 14 by filing the required documentation in
this court on or before March 23, 2015. If appellant fails to respond satisfactorily within the time
ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3; Douglas v. Turner, 441 S.W.3d
337 (Tex. App.—Waco 2013, no pet.) (dismissing appeal where inmate failed to comply with
chapter 14 requirements in appellate court); Douglas v. Moffett, 418 S.W.3d 336 (Tex. App.—
Houston [14th Dist.] 2013, no pet.).

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court